Case 1:17-cv-03521-LDH-CLP Document 49 Filed 12/11/20 Page 1 of 1 PageID #: 161




                 HANG & ASSOCIATES, PLLC
                                   ATTORNEYS AT LAW
                                 136-20 38th Avenue, Ste. 10G
                                  Flushing, New York 11354

                                      December 10, 2020

 VIA ECF
 Honorable Cheryl L. Pollak,
 U.S. District Court
 Eastern District of New York,
 225 Cadman Plaza E,
 Brooklyn, NY 11201,

               RE: Zhu et al. v. Meo Japanese Grill and Sushi Inc. et
                   al.
                   1:17-cv-03521-LDH-CLP

 Dear Honorable Judge Pollak,
       We are the Counsel for the Plaintiff. The undersigned attorney write this letter to
 be jointly submitted with Defendants.
       Parties reached a new settlement agreement in the amount of $42,000 to be paid
 within six (6) months. The first payment is due within thirty (30) days after the Motion
 for Settlement Approval is granted by the court.
       Parties are working on finalizing the Settlement Agreement, and the Motion for
 Settlement Approval will be filed within thirty (30) days.
       We thank the Court for its attention to this matter.



Respectfully submitted,

                                                           HANG & ASSOCIATES, PLLC

                                                                               /s Qinyu Fan
                                                                              Qinyu Fan, Esq.
                                                                    Hang & Associates, PLLC
                                                                   136-20 38th Ave., Suite 10G
                                                                        Flushing, N.Y. 11354
                                                                          Tel. (718) 353-8588
                                                                          Fax (718) 353-6288
                                                                     Attorneys for the Plaintiff
